DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0321132 (Weir et al.) in view of US Patent Application Publication No. 2017/0224454 (Oien et al.).

Regarding claim 1, Weir discloses a tracking system for a medical instrument kit, comprising: 
a housing (see Fig. 3 and 4; [0092] – [0100]); and 
an electronics module contained within the housing (RFID IC and antenna; see Fig. 3; [0092]-[0100]), 
wherein the tracking system is configured and arranged to withstand external temperatures between 120-133 °C (characteristics of the adhesive and sealant determine the temperature ranges to work with in accomplishing the task(s). The temperature range within which the components will survive (i.e. IC, Antenna, and IC-to-Antenna bond ) will limit the selection of materials and fabrication processes to withstand high pressure steam at temperatures between 250 and 273 F (Examiner notes that this is equivalent to 121-133 degree C) [0098]; to prevent infection, these trays T and the surgical instruments or other items 10 they contain must be sterilized in an autoclave A before each use; Autoclaves A typically use high pressure steam at temperatures between 250 and 273 degrees F, so components will have to easily withstand that [0043]); 
wherein the tracking system is configured and arranged to be affixed to the medical instrument kit, the medical instrument kit is configured and arranged to receive at least one medical instrument (surgical tray holds surgical instruments and the RFID tag module is attached to tray; Fig. 3; [0042]; [0043]; [0088]; [0089]; [0096]; [0106]; [0108]); and 
wherein, the internal temperature of the electronics module is maintained such that an electronic device contained therein is operable when the external temperature is between 120-133 0C (characteristics of the adhesive and sealant determine the temperature ranges to work with in accomplishing the task(s). The temperature range within which the components will survive (i.e. IC, Antenna, and IC-to-Antenna bond ) will limit the selection of materials and fabrication processes to withstand high pressure steam at temperatures between 250 and 273 F (Examiner notes that this is equivalent to 121-133 degree C) [0098]; to prevent infection, these trays T and the surgical instruments or other items 10 they contain must be sterilized in an autoclave A before each use; Autoclaves A typically use high pressure steam at temperatures between 250 and 273 degrees F, so components will have to easily withstand that [0043]); such technology allows reading through water and metal (even inside of autoclave); [0096]).

Weir fails to expressly disclose that the internal temperature of the electronics module is maintained such that the electronic device is operable when the external temperature is between 133-135 0C. 

Oien discloses a method and apparatus for cleaning and storing endodontic tools (title) wherein a steam autoclave is used within a range of between 275 degrees and 300 degrees F to sterilize instruments [0054].  Therefore, Oien discloses autoclaves used for sterilization may be used at slightly higher temperatures than disclosed by Weir, such as in the range of 275-300 F (135 -148 degrees C), and therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Weir and utilize materials that could withstand those high temperatures such that the electronics could be operable at the higher temperatures that may be required for sanitization by an autoclave as discussed in Oien.

Regarding claim 2, Weir discloses wherein the tracking system is a standalone unit with the electronics module with electronics residing in the housing (see Fig. 3; 4) and wherein the housing is affixed to an outer wall of the medical instrument kit (affixed to surgical steel tray; see Fig. 3; 4; [0042]; [0043]; [0088]; [0089]; [0096]; [0106]; [0108]).

Regarding claim 4, Weir further discloses wherein the tracking system is a standalone unit with the electronics module having electronics residing in the housing (Fig. 3); wherein the housing is contained inside a medical instrument kit (the RFID transponder directly on the surface of the surgical steel (instrument or tray [0088] (thus Examiner considers the housing is contained inside the medical kit (that can be sealed after sterilization [0044]; see Fig. 3; Fig. 8d; Fig. 8e).


Allowable Subject Matter
Claims 3 and 5-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0261183 (Beck et al.) (priority to provisional No. 62/807,540. Discloses medical asset tracking methods and apparatus.
US 2018/0285605 (White et al.) discloses RFID scheme in harsh environments.
US 2017/0308188 (Hayashi) discloses mouse with a heat insulating sheet.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/     Primary Examiner, Art Unit 2683